DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2018-037543, filed on 03/02/2018.
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 10/6/2020 has been considered.
Allowable Subject Matter
Claims 1-3 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious an inspection method for causing a processor to execute a program stored in a memory, the method comprising executing on the processor the steps of: inspecting a color of the inspection object using the spectroscopic images of each of the wavelengths imaged, wherein the predetermined wavelength is determined so that a maximum light quantity of the light from the inspection object in the corresponding spectroscopic image at the predetermined wavelength is equal to or higher than maximum light quantities in the other spectroscopic images at the other wavelengths, in combination with the rest of the limitations of the claim.
As to claim 2, the prior art of record, taken alone or in combination, fails to disclose or render obvious an inspection apparatus comprising:  a processor configured to execute the program so as to: inspect a shape of the inspection object using the spectroscopic image of a predetermined wavelength wherein the predetermined wavelength is determined so that a maximum light quantity of the light from the inspection object in the corresponding spectroscopic image at the predetermined wavelength is equal to or higher than maximum light quantities in the other spectroscopic images at the other wavelengths, in combination with the rest of the limitations of the claim.
As to claim 3, the prior art of record, taken alone or in combination, fails to disclose or render obvious a computer readable non-transient medium storing instructions to cause one or more processors to: inspect a color of the inspection object using the spectroscopic images of each of the wavelengths, wherein the predetermined wavelength is determined so that a maximum light quantity of the light from the inspection object in the corresponding spectroscopic image at the predetermined wavelength is equal to or higher than maximum light quantities in the other spectroscopic images at the other wavelengths, in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Kuramata et al. (US 2004/0135827 A1) teaches an inspection apparatus comprising: a spectroscopic imager (2720, Fig.27; paragraphs 0342, 0340); a shape inspection unit; and a color inspection unit (2731, Fig.27; note the processor processing image information from imaging means including shape/color of the object). However, Kuramata does not teach the bolded limitations above.
571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886